      Case 1:15-cv-05345-AJN-KHP Document 1030 Filed 04/22/19 Page 1 of 1




                                 Solomon & Cramer LLP
                                 1441 Broadway, Suite 6026
                                   New York, NY 10018
                                  Main Tel: (212) 884-9102
                                   E-Fax: (516) 368-3896
                                         -----------
                                        Andrew T. Solomon
                                        Jennifer G. Cramer


April 22, 2019
By ECF
Hon. Katharine H. Parker
United States Magistrate Judge
U.S. District Court for the Southern District of New York
500 Pearl Street, Room 17D
New York, New York 10007
Re:    City of Almaty v. Ablyazov, No. 1:15-cv-05345-AJN-KHP
Dear Judge Parker:

My firm represents defendants Ilyas and Viktor Khrapunov. I am writing regarding conflict
dates concerning any upcoming conferences.
I have a slew of out-of-town depositions in the coming weeks, most of which I will likely have to
attend personally. If at all possible, I ask that the Court not schedule a conference on the
following dates: April 25-26, April 30-May 3 (a.m.), May 7 (p.m.)-May 10, May 21-23, and
May 28-29.
Respectfully yours,

/s/Andrew T. Solomon

Andrew T. Solomon
asolomon@solomoncramer.com
(m) 917.664.5575
